Citation Nr: 1020639	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-04 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for 
right ear hearing loss.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for a torn right 
hamstring.

5.  Entitlement to service connection for plantar fasciitis.

6.  Entitlement to service connection for a respiratory 
disorder, claimed as recurrent upper respiratory infections 
and sinusitis.

7.  Entitlement to service connection for bilateral pes 
planus.




REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to 
November 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York.  

The Veteran failed to report for an April 2010 Travel Board 
hearing, and his request for that hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

The claims for an initial compensable evaluation for right 
ear hearing loss and service connection for a heart disorder; 
a torn right hamstring; plantar fasciitis; a respiratory 
disorder, claimed as recurrent upper respiratory infections 
and sinusitis; and bilateral pes planus are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's left ear hearing loss does not meet the 
criteria for consideration as a disability for VA purposes.


CONCLUSION OF LAW

Left ear hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for Left Ear Hearing Loss

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995). 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including such organic 
neurological disorders as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In this case, however, there is no evidence from service or 
thereafter indicating that the criteria of 38 C.F.R. § 3.385 
have been met.  A September 2002 Report of Medical 
Examination (periodic non-flying) indicates the following 
pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
35
20
20
25
35

The Veteran's service treatment records do not include a 
separation examination report.  A VA audiological 
examination, from January 2008, revealed the following:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
15
20

The average pure tone threshold for the left ear was 16 
decibels.  Maryland CNC speech recognition testing revealed 
96 percent in the left ear.  

All of these findings fall well short of the criteria for a 
left ear hearing loss disability under 38 C.F.R. § 3.385.  

The only evidence of record to suggest a current left ear 
hearing loss disability is the Veteran's own lay opinion, as 
indicated in his January 2009 Substantive Appeal, but he has 
not been shown to possess the audiological training or 
credentials to make such a diagnosis.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

In this case, on no occasion has audiological testing 
revealed thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 40 decibels or more, or 
thresholds of 26 decibels for at least three of these 
frequencies.  Additionally, at no time have the Veteran's 
speech recognition scores using the Maryland CNC Test been 
less than 94 percent.  Thus, the Board finds that his left 
ear hearing loss does not meet the criteria to qualify as a 
disability for VA purposes.  38 C.F.R. § 3.385 (2009).  
Accordingly, service connection for left ear hearing loss is 
not warranted.

The Board emphasizes that Congress specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  Hence, in the absence of competent evidence 
that the Veteran currently has left ear hearing loss to an 
extent recognized as a disability under the governing 
regulation, there can be no award of service connection.  
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The provisions of 38 C.F.R. § 3.385 prohibit the award of 
service connection for hearing loss where audiometric test 
scores are within the established limits.  Hensley v. Brown, 
5 Vet. App. 155 (1993).

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for left ear hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in a letter that was 
date-stamped in January 2006 but appears to have actually 
been issued in January 2007 in view of the fact that his 
application was received in December 2006.  This letter was 
issued prior to the date of the issuance of the appealed 
January 2008 rating decision and contains a description of 
VA's practices in assigning disability evaluations and 
effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has obtained 
records corresponding to all in-service and VA treatment 
described by the Veteran.  Additionally, the Veteran was 
afforded a VA examination in January 2008 that was fully 
adequate for the purposes of addressing the nature and 
etiology of his claimed disability.   See Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Service connection for left ear hearing loss is denied.


REMAND

In considering the claim for an initial compensable 
evaluation for right ear hearing loss, the Board is cognizant 
of the holding of Martinak v. Nicholson, 447, 455-56 (2007).  
In that decision, the United States Court of Appeals for 
Veterans Claims (Court) held that, unlike the rating schedule 
for hearing loss, the extra-schedular provisions did not rely 
exclusively on objective test results to determine whether 
referral for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) was warranted.  The Court held that in addition 
to dictating objective test results, a VA audiologist must 
fully describe the functional effects caused by a hearing 
disability in his or her final report.  Id. at 455.  In this 
case, the January 2008 VA audiological examination was 
exclusively focused on the etiology of hearing loss, and the 
report is devoid of any information as to the functional 
effects of the disability.  This report is accordingly not 
compliant with Martinak, and a further audiological 
examination is required.   

The Board also notes that several other VA examinations from 
December 2007 and January 2008 are inadequate, particularly 
in view of documented in-service treatment.  As to the claim 
for service connection for a heart disorder, the Veteran 
underwent multiple tests in April 2005, during service, 
including an April 2005 heart catheterization that resulted 
in an impression of mild single vessel coronary artery 
disease (proximal circumflex).  A post-service VA treatment 
record from January 2007 also contains a diagnosis of mild 
coronary artery disease.  The very brief January 2008 VA 
examination report, however, contains a reference to a May 
2007 cardiology report indicating atypical and "not likely 
coronary" chest pain, and a diagnosis of a normal heart 
examination was rendered.  Such a cursory examination seems 
highly inadequate in view of the in-service diagnosis of 
coronary artery disease, and the Board therefore finds that a 
further VA examination, with more extensive testing, is 
required.  See also McClain v. Nicholson, 21 Vet. App 319 
(2007) (the requirement that a current disability be present 
is satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim, even though the disability resolves 
prior to the adjudication of the claim).

As to the claim for service connection for a torn right 
hamstring, the Veteran was treated for a likely chronic tear 
of the hamstring insertion in October 2006, just prior to 
separation from service.  This claimed disability, however, 
was not addressed in the report of a January 2008 VA muscles 
examination.  A reexamination is thus required.  38 U.S.C.A. 
§ 5103A(d).  

With regard to the claim for service connection for plantar 
fasciitis, the Veteran was treated for foot problems on 
multiple occasions during service, with X-rays from September 
1992 revealing findings consistent with possible plantar 
fasciitis bilaterally.  The December 2007 VA feet 
examination, however, addressed only flat feet, and the 
examiner did not clarify whether plantar fasciitis was 
present.  Of concern to the Board is that the examiner stated 
that he could not locate the service treatment note for 
plantar fasciitis, but the Board observes that the 
aforementioned September 1992 X-ray is readily available for 
review in the service treatment records.  As with the torn 
right hamstring, a reexamination is required.  Id.

Similarly, as to the claim for service connection for a 
respiratory disorder, claimed as recurrent upper respiratory 
infections and sinusitis, the January 2008 respiratory VA 
examination addressed only sleep apnea.  The Veteran asserted 
in his January 2009 Substantive Appeal that he currently has 
sinusitis, and that he was diagnosed with sinusitis in 
January 1990, during service.  Once again, the pertinent VA 
examination is entirely inadequate, and a reexamination is 
required.  Id.

Also of note to the Board is the fact that the Veteran's 
claims file contains records of frequent treatment at the 
Northport, New York VA Medical Center (VAMC), dated through 
November 2008.  The Board finds that there is a reasonable 
likelihood of further VA treatment and therefore requests 
that updated records be obtained.

Finally, the RO denied service connection for bilateral pes 
planus in a January 2008 rating decision.  The Veteran 
included this issue in an April 2008 Notice of Disagreement.  
The issue was not included in the December 2008 Statement of 
the Case, but the Board notes that the Veteran again 
addressed the issue in the January 2009 Substantive Appeal.  
As such, it is incumbent upon the RO to issue a Statement of 
the Case addressing this particular issue.  See Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26.

Accordingly, the case is REMANDED for the following action:

1.  All records of medical treatment of 
the Veteran dated since November 2008 
must be requested from the Northport 
VAMC.  All records obtained pursuant to 
this request must be included in the 
Veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect must be 
included in the claims file.

2.  After any additional treatment 
records have been associated with the 
claims file, the Veteran must be afforded 
a VA audiological examination, with an 
appropriate examiner, to determine the 
symptoms and severity of the service-
connected right ear hearing loss.  The 
Veteran's claims file must be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  The associated report 
of examination must show that the claims 
file was reviewed.

The examiner must conduct pure tone 
threshold and Maryland CNC speech 
recognition testing and must fully 
describe the functional effects (in terms 
of social and occupational functioning) 
caused by the right ear hearing loss.  A 
complete rationale, with citation to 
relevant medical findings, must be given 
for all opinions and conclusions 
expressed in a typewritten report.

3.  The Veteran must also be afforded a 
VA cardiovascular examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed heart 
disorder.  The Veteran's claims file must 
be made available to the examiner, and 
the examiner must review the entire 
claims file in conjunction with the 
examination.  The associated report of 
examination must show that the claims 
file was reviewed.

It is essential that the examiner 
determine the tests and studies needed to 
ascertain whether the Veteran has a 
current heart disorder and perform those 
tests.  Based on a review of the claims 
file and the clinical findings of the 
examination, the examiner is requested to 
provide a diagnosis corresponding to the 
claimed heart disorder.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
period of active service.  If no disorder 
is present, the examiner must explain 
this determination in light of the April 
2005 service treatment records indicating 
coronary artery disease and state whether 
this disability, if once present, had 
resolved by the time of the Veteran's 
December 2006 claim.  See McClain v. 
Nicholson, supra.

A complete rationale, with citation to 
relevant medical findings, must be given 
for all opinions and conclusions 
expressed in a typewritten report.
4.  Then, the Veteran must be afforded a 
VA medical examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed torn 
right hamstring, plantar fasciitis, and 
upper respiratory disorder.  The 
Veteran's claims file must be made 
available to the examiner, and the 
examiner must review the entire claims 
file in conjunction with the examination.  
The associated report of examination must 
show that the claims file was reviewed.

All tests and studies deemed necessary by 
the examiner must be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
torn right hamstring, plantar fasciitis, 
and upper respiratory disorder.  The 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that each of the 
diagnosed disorders is etiologically 
related to the Veteran's period of active 
service.  If this determination is 
answered in the negative, or the examiner 
finds no current disability corresponding 
to one or more of the claimed disorders, 
this determination must be addressed with 
reference to the Veteran's in-service 
treatment for right hamstring, feet, and 
upper respiratory/sinus symptoms.

A complete rationale, with citation to 
relevant medical findings, must be given 
for all opinions and conclusions 
expressed in a typewritten report.

5.  After completion of the above 
development, the Veteran's claims for an 
initial compensable evaluation for right 
ear hearing loss and service connection 
for a heart disorder; a torn right 
hamstring; plantar fasciitis; and a 
respiratory disorder, claimed as 
recurrent upper respiratory infections 
and sinusitis, must be readjudicated.  If 
the determination on one or more of these 
claims remains less than fully favorable 
to the Veteran, he and his representative 
must be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

6.  The Veteran and his representative 
must also be furnished with a Statement 
of the Case addressing the issue of 
entitlement to service connection for 
bilateral pes planus.  This issuance must 
include all regulations pertinent to the 
case at hand, as well as an explanation 
of the Veteran's rights and 
responsibilities in perfecting an appeal 
on this matter.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


